Citation Nr: 0737346	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to November 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
undersigned granted a request to hold the case in abeyance 90 
days for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  Also at the Travel Board hearing, the undersigned 
granted a motion to advance this case on the Board's docket 
due to the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In October 2007, the veteran submitted new evidence (medical 
records and a medical opinion from M.B., hearing instrument 
specialist).  This evidence is pertinent to the matter at 
hand, has not been considered by the RO, and the appellant 
has not waived initial Agency of Jurisdiction (AOJ) 
consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  [The veteran submitted additional 
evidence at his August 2007 Travel Board hearing with a 
waiver of initial consideration by the AOJ.  There is no 
indication that the August 2007 waiver was intended to serve 
as a "prospective" waiver of AOJ initial consideration of 
any future evidentiary submission(s).  Likewise, no 
indication was given during the hearing that any future 
evidentiary submission(s) would be under a waiver of AOJ 
initial consideration.]

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not notified of the criteria for establishing 
a disability rating or effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing him with notice regarding the 
rating of bilateral hearing loss and 
tinnitus, and the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should review the file 
(specifically including initial review of 
the evidence submitted without a waiver) 
and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

